ORDER
PER CURIAM.
Defendant appeals from his conviction by a jury of murder in the first degree, Section 565.020.1, RSMo 1994, and armed criminal action, Section 571.015, RSMo 1994. Defendant was sentenced to life imprisonment without the possibility of probation or parole for first-degree murder and twenty years’ imprisonment for armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).